Citation Nr: 0938770	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction (claimed as vascular impedance).

3.  Entitlement to service connection for bilateral lower 
extremity pain, weakness, and numbness, including as 
secondary to coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  November 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied, in pertinent part, 
the Veteran's claims of service connection for coronary 
artery disease, including as secondary to herbicide exposure, 
erectile dysfunction (claimed as vascular impedance), and for 
bilateral lower extremity pain, weakness, and numbness, 
including as secondary to CABG.  A Travel Board hearing was 
held at the RO in August 2009. 

The Board notes that the Veteran testified in August 2009 
that his claim of service connection for erectile dysfunction 
had been mis-characterized by the RO as a service connection 
claim for vascular impedance.  Accordingly, this claim is as 
stated on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran had active combat service in Vietnam; thus, 
his in-service herbicide exposure is presumed.

3.  The Veteran's coronary artery disease first was 
manifested decades after service separation and is not 
related to active service.

4.  The Veteran's erectile dysfunction first was manifested 
decades after service separation and is not related to active 
service.

5.  The Veteran does not experience any current disability 
due to bilateral lower extremity pain, weakness, and numbness 
which could be related to active service.

6.  The Veteran's claimed bilateral lower extremity pain, 
weakness, and numbness were not caused or aggravated by 
service-connected disability.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in active 
service, including as due to herbicide exposure, nor may it 
be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Erectile dysfunction was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Bilateral lower extremity pain, weakness, and numbness 
was not incurred in active service nor was it caused by 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2006, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for coronary 
artery disease, including as secondary to herbicide exposure, 
erectile dysfunction (claimed as vascular impedance), and for 
bilateral lower extremity pain, weakness, and numbness, 
including as secondary to CABG.  Thus, any failure to develop 
these claims under the VCAA cannot be considered prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the March 2006 VCAA notice 
letter and in July 2009, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standards of McLendon are not met in this case.  The 
Veteran has contended that in-service stress contributed to 
his current coronary artery disease.  He also has contended 
that in-service herbicide exposure caused his current 
coronary artery disease.  Although the Veteran had active 
combat service in Vietnam, as will be explained below in 
greater detail, coronary artery disease is not among the 
diseases for which presumptive service connection is 
available based on in-service herbicide exposure.  There also 
is no medical evidence that the Veteran's current coronary 
artery disease is related to active service.  The Veteran has 
been shown to have erectile dysfunction; this disability has 
not been related to active service, however.  The Veteran 
also does not experience any current disability due to his 
claimed bilateral lower extremity pain, weakness, and 
numbness which could be attributed to active service.  
Accordingly, the Board finds that examinations are not 
required.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his current coronary artery 
disease, erectile dysfunction, and bilateral lower extremity 
pain, weakness, and numbness are related to active service.  
He specifically contends that in-service herbicide exposure 
contributed to his coronary artery disease.  He also contends 
that his post-service CABG caused bilateral lower extremity 
pain, weakness, and numbness.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
coronary artery disease), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Coronary artery 
disease is not among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, on 
periodic physical examination in May 1967, clinical 
evaluation was normal except for enucleated tonsils.  The 
Veteran's chest x-ray was negative.  It was noted that the 
Veteran denied "all other significant medical or surgical 
history."

The Veteran denied any relevant medical history in a "Report 
of Medical History" completed in July 1969.  The Veteran 
stated that his health was excellent.  Chest x-ray dated in 
July 1969 was normal.  An echocardiogram in July 1969 showed 
a normal sinus rhythm and was within normal limits.

On periodic physical examination in March 1972, clinical 
evaluation was normal except for a small right inguinal 
hernia.  The Veteran's chest x-ray was negative.  

On periodic physical examination in September 1972, clinical 
evaluation was normal.  The Veteran's chest x-ray was 
negative.  He denied any relevant medical history.

On outpatient treatment in July 1975, the Veteran complained 
of fleeing, sharp substernal pain in the chest which occurred 
"every couple of days" in the previous two months.  It was 
noted that the Veteran smoked 11/2 to 2 packs of cigarettes per 
day.  It also was noted that this problem was not associated 
with exercise.  Physical examination showed a few coarse 
rales in the middle lung fields of the chest bilaterally.  
The Veteran's heart was within normal limits.  The assessment 
was pleuritic chest pain.

A copy of the Veteran's separation physical examination was 
not available for review.

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was weather observer.  The 
Veteran's service personnel records show that he was awarded 
the Vietnam Service Medal, Republic of Vietnam Campaign Medal 
w/60 Device, Presidential Unit Citation, and Bronze Star 
Medal.  These records also show that he was in Vietnam from 
August 1968 to August 1969 and from March 1971 to January 
1972.  He participated in Vietnam Counteroffensive Phase V 
and VI, the Tet Offensive, the Vietnam Counteroffensive in 
the summer and fall of 1969, and Vietnam Counteroffensive 
Phase VII.

The post-service medical evidence indicates that a private 
chest x-ray in March 1992 showed no active cardiovascular 
disease.

A private stress echocardiogram (EKG) in May 2000 showed 
ischemia indicating circumflex artery disease with possible 
left anterior descending artery disease.  A private chest x-
ray in June 2000 showed a normal cardiac silhouette.  A 
private stress EKG in June 2000 showed severe triple vessel 
coronary artery disease and normal left ventricular function.

In an August 3, 2000, letter, John S. Chaffin, M.D., stated 
that the Veteran had very severe three vessel coronary artery 
disease with total occlusion of his right coronary artery, at 
least a 90 percent blockage in his left anterior descending 
artery, and 80 to 90 percent lesion in the first obtuse 
marginal and circumflex coronary artery.  Dr. Chaffin noted 
that the Veteran also had some very mild anterior hypokinesia 
and may have experienced a mild anterior myocardial 
infarction in the past.  Dr. Chaffin strongly recommended 
that the Veteran consider bypass surgery.

In an August 28, 2000, letter, Dr. Chaffin stated that the 
Veteran was status-post cardiac catheterization two months 
earlier.  Dr. Chaffin also stated that the Veteran had severe 
three vessel disease.  He stated further that he had operated 
on the Veteran in August 2000, conducting a four-vessel CABG.  
He also noted that the Veteran's post-operative course had 
been "very unremarkable."

On private outpatient treatment in September 2000, it was 
noted that the Veteran was doing really well following CABG.  
Physical examination showed a normal S1 and S2.  The 
Veteran's extremities were without edema.  The assessment was 
coronary artery disease, status-post CABG, which seemed to be 
progressing well.  

In a September 2000 letter, Dr. Chaffin stated that the 
Veteran was not having any "real problems."  He also stated 
that the Veteran was status-post four-vessel CABG in August 
2000 and had experienced "a very unremarkable recovery to 
this point."  Dr. Chaffin concluded that he was pleased with 
the Veteran's overall progress.  

In an October 2000 letter, Muhammad Salim, M.D., stated that 
the Veteran had coronary artery disease and had undergone 
CABG in August 2000.  Dr. Salim also stated that the Veteran 
was recuperating from surgery and undergoing cardiac 
rehabilitation.  Dr. Salim stated further that the Veteran's 
prognosis was good.  He noted that the Veteran would be able 
to return to work later in October 2000.

On private outpatient treatment in November 2000, it was 
noted that the Veteran had been doing well and going through 
cardiac rehabilitation.  The Veteran denied any chest pains 
or shortness of breath.  Physical examination showed a normal 
S1 and S2.  The assessment was unchanged from September 2000.

In April 2001, the Veteran complained of some chest pain 
around the incision area when resting but denied any 
shortness of breath.  It was noted that he had been 
progressing quite well.  He was status-post CABG.  Physical 
examination and the examiner's assessment were unchanged.

In October 2001, the Veteran denied any chest pain, shortness 
of breath, or other problems.  He reported that he was 
regaining his strength.  His history of coronary artery 
disease with previous CABG was noted.  Physical examination 
showed a normal S1 and S2 without gallop or murmur.  The 
Veteran's extremities were without edema.  The assessment 
included coronary artery disease, status-post CABG, angina-
free.  The Veteran was advised to return in six months.

In May 2002, it was noted that the Veteran complained of 
"problems with stress.  He thinks he was quite depressed for 
several weeks.  He also has lost libido and wakes up in the 
middle of the night and is unable to go back to sleep."  The 
Veteran's history of coronary artery disease, status-post 
CABG was noted.  It also was noted that he had been doing 
well.  The Veteran denied any chest discomfort, shortness of 
breath, paroxysmal nocturnal dyspnea, or orthopnea.  Physical 
examination showed a normal S1 and S2 and extremities without 
edema.  The Veteran's EKG was normal.  The assessment was 
unchanged.  The Veteran again was advised to return in six 
months.

In October 2002, it was noted that the Veteran had no new 
complaints.  Physical examination showed a regular heart rate 
and rhythm.  His extremities were warm and dry.  The 
assessment included erectile dysfunction and a history of 
coronary artery disease.

In December 2002, the Veteran denied any chest discomfort, 
shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, 
or ankle swelling.  It was noted that he had been doing quite 
well.  His history of coronary artery disease and status-post 
CABG was noted.  Physical examination was unchanged.  The 
assessment included stable coronary artery disease, status-
post CABG.

In May 2003, it was noted that the Veteran had requested 
Viagra samples.  Objective examination showed a regular heart 
rate and rhythm with no murmurs, rubs, or gallops.  The 
Veteran's extremities had no edema.  The impressions included 
occasional erectile dysfunction.  The Veteran was given a six 
pack of Viagra and warned not to use any form of nitrate with 
it.

In December 2003, the Veteran had no complaints.  A history 
of ischemic heart disease, status-post stent replacement, and 
organic impotence was noted.  It also was noted that the 
Veteran was doing very well overall.  The impressions 
included a history of coronary disease which was stable.  The 
private examiner stated that he would make no changes to the 
Veteran's treatment regimen and advised him to continue his 
current medications.

In a May 2005 letter, David B. Feller, M.D., stated that he 
first had met the Veteran in April 2003 and had been his 
family physician ever since that date.  Dr. Feller also 
stated that the Veteran's medical history was most 
significant for coronary artery disease requiring multi-
vessel bypass grafting in 2000.  The Veteran recently had 
reported to Dr. Feller that he had experienced some physical 
limitations since his surgery, including easy fatigability, 
pain and weakness in the legs with prolonged physical 
activity, and erectile dysfunction.  Dr. Feller agreed that 
the Veteran's symptoms were related directly to his 
underlying cardiovascular disease.  Dr. Feller also stated 
that he believed that the Veteran's "tolerance level for 
physical activity is still significantly limited from his 
disease."  He concluded that it was conceivable that the 
Veteran would require re-evaluation and possibly repeat 
cardiac surgery if his symptoms worsened.

In statements on his February 2007 notice of disagreement, 
the Veteran conceded that there were no service treatment 
records showing that he had experienced coronary artery 
disease while on active service.  He also contended that 
there were no records which showed that he did not experience 
coronary artery disease during active service.  He contended 
further that, in his final year of active service, he had 
begun to experience "periods of discomfort in my chest 
around my heart and abnormal tiredness."

In statements on his December 2007 substantive appeal (VA 
Form 9), the Veteran contended that he had been in 
"continual high stress, especially during the two years I 
spent in combat in Vietnam" while on active service.  He 
also contended that this in-service stress caused 
hypertension which contributed significantly to his 
atherosclerosis and necessitated his heart bypass surgery.  
The Veteran contended further that he had been denied a 
separation physical examination unfairly by the U.S. Army.
 
The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
coronary artery disease, including as due to herbicide 
exposure.  The Veteran has contended that he incurred 
coronary artery disease during active combat service in 
Vietnam.  The Board acknowledges that the Veteran's service 
personnel records show that he participated in multiple 
campaigns against the enemy during two tours of duty in 
Vietnam from August 1968 to August 1969 and March 1971 to 
January 1972.  He also was awarded the Bronze Star.  The 
question is whether the Veteran's lay statements concerning 
his alleged in-service coronary artery disease are consistent 
with his active combat service such that these statements 
alone can establish the in-service incurrence of coronary 
artery disease.  As the Veteran himself admitted in February 
2007, however, there is no evidence in his contemporaneous 
service treatment records that he was treated for coronary 
artery disease while on active service in Vietnam.  Instead, 
the Veteran contended in February 2007 that he experienced 
chest pain and "abnormal tiredness" in his final year of 
active service (i.e., one year prior to his service 
separation in November 1978), several years after he had left 
Vietnam.  Given the foregoing, the Board finds that, although 
the Veteran had active combat service in Vietnam, his 
statements concerning in-service coronary artery disease 
while in Vietnam are not credible because they are not 
consistent with the time, place, and circumstances of such 
service.

The Veteran also has contended that in-service herbicide 
exposure during his two tours of duty in Vietnam caused his 
coronary artery disease.  Because the Veteran's service 
personnel records establish that he served two tours of duty 
in Vietnam, his in-service herbicide exposure is presumed.  
As noted above, coronary artery disease is not among the 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, there is no 
medical evidence attributing the veteran's coronary artery 
disease to herbicide exposure.  Accordingly, the Board finds 
that service connection for coronary artery disease on a 
presumptive basis due to in-service herbicide exposure is not 
warranted.

In addition, despite the Veteran's repeated assertions to the 
contrary, there is no evidence in his service treatment 
records that he was shown to have coronary artery disease at 
any time during his more than 23 years of active service.  
His service treatment records show instead that his chest x-
ray repeatedly was negative during active service.  A July 
1969 EKG also was within normal limits.  The Veteran's heart 
was found to be within normal limits on outpatient treatment 
in July 1975.  The Veteran also was not shown to have 
coronary artery disease during the first post-service year 
(i.e., by November 1979).  Absent medical evidence of 
coronary artery disease during active service or within the 
first post-service year, the Board finds that service 
connection for coronary artery disease on the basis of 
chronic disease also is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  

The Veteran further is not entitled to service connection for 
coronary artery disease on a direct service connection basis.  
See 38 C.F.R. §§ 3.303, 3.304.  It appears that, after his 
service separation in November 1978, the Veteran first was 
shown to have coronary artery disease in June 2000, or almost 
22 years later, when a private stress EKG showed severe 
triple vessel coronary artery disease. 

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

More importantly, the medical evidence shows that, although 
the Veteran was treated for coronary artery disease and 
received a CABG in 2000, none of his post-service private 
treating physicians have related his current coronary artery 
disease to active service.  The Board observes that, before 
he filed his service connection claim in March 2006, the 
Veteran had not reported to any of his post-service private 
treating physicians who had treated him for coronary artery 
disease since 2000 that he had experienced any symptoms of 
coronary artery disease during active service.  In summary, 
absent medical evidence, to include a nexus opinion, relating 
the Veteran's current coronary artery disease to active 
service, the Board finds that service connection for coronary 
artery disease is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
erectile dysfunction (claimed as vascular impedance).  The 
Veteran's service treatment records do not indicate that he 
was shown to have erectile dysfunction at any time during his 
more than two decades of active service.  Instead, it appears 
that the Veteran first was diagnosed as having erectile 
dysfunction in October 2002, or almost 24 years after service 
separation.  See Maxson, 230 F.3d at 1333.  The remaining 
post-service medical evidence shows that, although the 
Veteran has been treated for erectile dysfunction since 2002, 
none of his post-service private treating physicians have 
related it to active service.  After the Veteran requested 
Viagra samples in May 2003, he was shown to have occasional 
erectile dysfunction.  A history of organic impotence was 
noted in December 2003.  

The Board notes that Dr. Feller stated in May 2005 that the 
Veteran had reported to him that he had experienced erectile 
dysfunction since his post-service CABG in August 2000.  As 
noted above, the Veteran's coronary artery disease is not 
related to active service.  In summary, absent medical 
evidence, to include a nexus opinion, relating the Veteran's 
current erectile dysfunction to active service, the Board 
finds that service connection for erectile dysfunction is not 
warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for bilateral lower extremity pain, weakness, and numbness, 
including as secondary to coronary artery bypass graft 
(CABG).  The Veteran essentially contends that his post-
service CABG subsequently led him to develop bilateral lower 
extremity pain, weakness, and numbness.  The Board observes, 
however, that the Veteran's CABG has not been attributed to 
active service.  The Veteran's service treatment records do 
not indicate that he was shown to have any bilateral lower 
extremity problems during active service.  The post-service 
medical evidence shows only that the Veteran's extremities 
repeatedly were without edema following his CABG in August 
2000.

The Board notes that, in May 2005, Dr. Feller stated that the 
Veteran recently had reported that he had experienced easy 
fatigability, pain, and weakness in the legs with prolonged 
physical activity since his August 2000 CABG.  Dr. Feller 
also agreed in May 2005 that the Veteran's bilateral lower 
extremity symptoms were related to his coronary artery 
disease and not to active service.  Again, the Veteran's 
coronary artery disease is not related to active service.  
Absent evidence of current bilateral lower extremity pain, 
weakness, and numbness which could be attributed to active 
service or service-connected disability, the Board finds that 
service connection for bilateral lower extremity pain, 
weakness, and numbness is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and August 2009 
Travel Board hearing testimony.  As discussed above, the 
Veteran's participation in combat in Vietnam makes him 
competent to state when an in-service injury or disease 
occurred if it is consistent with the circumstances of his 
combat service.  The Veteran testified in this regard in 
August 2009 that the stress of combat service in Vietnam led 
to coronary artery disease.  The Veteran also does not 
contend, and the competent medical evidence does not show, 
that his erectile dysfunction or bilateral lower extremity 
pain, weakness, and numbness were incurred during active 
combat service in Vietnam.  The Board notes that, although 
the Veteran is competent as a combat Veteran to discuss when 
an in-service injury or disease occurred during such service 
if consistent with such service, he is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are not probative 
on the issue of whether his claimed disabilities are related 
to active service.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, including as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for erectile dysfunction 
(claimed as vascular impedance) is denied.

Entitlement to service connection for bilateral lower 
extremity pain, weakness, and numbness, including as 
secondary to coronary artery bypass graft (CABG), is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


